Citation Nr: 1203931	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  97-32 887	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to October 23, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from October 23, 2002.

3.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for chronic depression.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, prior to October 6, 1999.  

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee, from October 6, 1999.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and lumbar spine disabilities.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


(The issue of entitlement to basic eligibility for VA vocational rehabilitation services is the subject of a separate decision of the Board.) 


INTRODUCTION

The Veteran had active duty from August 1972 to December 1972 and from January 1977 to May 1977.  The Veteran also had Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from June 1995 (left knee), August 2003 (lumbar spine), April 2004 (bilateral lower extremity radiculopathy), June 2005 (right knee and TDIU) and August 2005 (depression) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

The June 1995 rating decision granted service connection for degenerative arthritis of the left knee, evaluated as 10 percent disabling, effective from June 5, 1992.  A December 1996 rating decision denied entitlement to a rating in excess of 10 percent for left knee arthritis, residual of left knee injury.  During the pendency of the appeal, a rating decision in March 2000 granted a 20 percent evaluation for the left knee arthritis, effective from October 6, 1999.  The issues of entitlement to an increased rating for degenerative arthritis of the left knee, rated as 20 percent disabling, and entitlement to service connection for chronic depression, were initially before the Board in July 2002.  The Board denied the benefits sought on appeal.  In March 2003, a Joint Motion for Remand was filed with the Court of Appeals for Veterans claims (Court), and the Court issued an order vacating the Board's decision.  In December 2003, the issues were returned to the Board and remanded for due process action.  The issues of entitlement to an increased evaluation in excess of 20 percent for degenerative arthritis of the left knee and entitlement to service connection for chronic depression were before the Board again in June 2005.  The Board granted service connection for depression and remanded the issue of an increased evaluation in excess of 20 percent for degenerative arthritis of the left knee.   

With regard to the grant of service connection for chronic depression, the August 2005 rating decision on appeal effectuated the Board's determination and granted a 10 percent initial evaluation for chronic depression, effective October 6, 1999.  In November 2005, the Veteran expressed disagreement with the initial 10 percent rating assigned for his depression.  In a November 2006 statement of the case (SOC) the RO continued the 10 percent evaluation for the Veteran's service-connected chronic depression.  The Veteran then filed a timely substantive appeal in November 2006.  See 38 C.F.R. § 20.302(b).  

The August 2003 rating decision on appeal assigned an increased rating of 20 percent for the service-connected degenerative disc disease of the lumbar spine, effective October 23, 2002, the date of receipt of the increased rating claim.  Notice of disagreement was received in August 2003, as statement of the case was issued in November 2006, and a substantive appeal was received in November 2006.

The April 2004 rating decision on appeal granted service connection for radiculopathy of the left lower extremity, and assigned a 20 percent initial rating, effective March 12, 2003.  The April 2004 rating decision also granted service connection for radiculopathy of the right lower extremity, and assigned a 10 percent initial rating, effective from March 12, 2003.

The June 2005 rating decision on appeal denied increased evaluations for degenerative arthritis of the left knee, and radiculopathy of the left and right lower extremities.  The rating decision also continued the denial of entitlement to service connection for a right knee disability as there was no new and material evidence provided to reopen the claim, and denied entitlement to a TDIU.  

The rating decision dated in June 2005 also denied entitlement to service connection for hepatitis C.  The Veteran filed a timely notice of disagreement in July 2005.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.201, 20.300, 20.302(a).  The agency of original jurisdiction (AOJ) did not issue an SOC with regard to this issue; however, the Veteran withdrew his claim in an April 2006 RO hearing.  (April 2006 Hearing Transcript at page 1).  The Board notes that the Veteran filed a new claim for entitlement to service connection for hepatitis C in March 2010, which was denied on the basis of no new and material evidence by a rating decision in September 2010.  No appeal was taken from that determination.  Therefore, the issue is not currently before the Board, nor has there been any Manlincon violation.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran requested a travel Board hearing in his April 2006 substantive appeal.   In September 2011 the Veteran withdrew his request for a hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board notes that two separate appeals were merged under the Veteran's initial Court remand, so as to afford him his original place on the docket.  See 38 C.F.R. § 20.900.

The reopened claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and lumbar spine disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that during the rating period on appeal, from October 22, 2001 through October 22, 2002, the Veteran's degenerative disc disease was not manifested by moderate intervertebral disc syndrome with recurring attacks, or incapacitating episodes having a total duration of least two weeks but less then four weeks.  

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that from October 23, 2002, the Veteran's degenerative disc disease was not manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

3.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's lumbar spine disability has been manifested by complaints of pain; objectively, he has had range of lumbar spine motion of at least 90 degrees flexion with pain, but no muscle spasm, muscle atrophy, guarding over the lumbar area, associated weakness, fatigue, or lack of endurance. 

4.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's bilateral lower extremity radiculopathy has been manifested by subjective complaints of weakness and pain, with no objective evidence of weakness, numbness or tingling. 

5.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's chronic depression has been manifested by no worse than mild symptoms of depression, anxiety, poor judgment, and suicidal ideation without plan or intent.    

6.  Throughout the rating period on appeal, from June 5, 1992, the competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's degenerative arthritis of the left knee has been manifested by limitation of motion of at worse 70 degrees flexion with complaints of pain on use; the ligaments are stable.

7.  In an August 1998 rating decision, the RO denied the Veteran's claim of service connection for a right knee disability as secondary to a left knee disability and the Veteran did not file a timely appeal.

8.  Since the August 1998 rating decision, relevant records which relate to an unestablished fact necessary to substantiate the claim have been added to the claims folder.   


CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, during the rating period on appeal from October 22, 2001 through October 22, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §4.71a , Diagnostic Code 5293 (prior to September 22, 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a , Diagnostic Code 5293 (effective September 22, 2002).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from October 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §4.71a , Diagnostic Code 5293 (prior to September 22, 2002); 38 C.F.R. §4.71a , Diagnostic Code 5293 (effective September 22, 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (effective September 26, 2003). 

3.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 

5.  The criteria for an initial evaluation in excess of 10 percent for chronic depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011). 

6.  The criteria for an initial evaluation in excess of 10 percent, prior to October 6, 1999, for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2011).

7.  The criteria for an initial evaluation in excess of 20 percent, from October 6, 1999, for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2011).

8.  The August 1998 rating decision which denied service connection for a right knee disability, to include as secondary to left knee and lumbar spine disabilities, is final; however, evidence received since the August 1998 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

With regard to the claim for a higher initial rating, as the August 2005 rating decision on appeal granted service connection for chronic depression, that claim is now substantiated.   Thus, the filing of a notice of disagreement as to the initial evaluation assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  In this respect, a November 2006 SOC set forth the relevant Diagnostic Code criteria for rating depression.  The Veteran received Dingess notice in a March 2006 letter.  

Regarding the Veteran's increased rating claims, he received notice of what is necessary to establish his increased rating claims in June 2003, August 2003, March 2004 and June 2008 letters.  While several notices may have been untimely, the claims were readjudicated in subsequent supplemental statements of the case (SSOC) dated in August 2008, June 2010 and July 2011.  Therefore, the Veteran has not been prejudiced in this regard.  

In view of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to degenerative arthritis of the left knee and lumbar spine disability, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Duty to Assist

The record contains the Veteran's service treatment records, VA treatment records, and the Veteran's contentions.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded several VA examinations for each disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate, as they considered the pertinent evidence of record, to include the statements of the Veteran.  Additionally, the reports provided clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The VCAA requires that the duties to notify and assist are satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA requirements have been met in this case.

Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to increased rating claims which are not disagreements with an initial rating decision, although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

With respect to each disability on appeal, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Degenerative Disc Disease of the Lumbar Spine

A June 2005 rating decision construed a statement received on June 23, 2004, as including a claim for an increased evaluation for degenerative disc disease of the lumbar spine.  Significantly, the June 2004 statement was received within one year of an April 2004 rating decision which continued a 20 percent rating for the lumbar spine disability, pursuant to a statement received on August 14, 2003, from the Veteran.  The August 2003 statement expressed disagreement with an August 2003 rating decision which increased the rating for the lumbar spine disability to 20 percent, effective October 23, 2002, the date of receipt of an increased evaluation claim.  (Service connection had been established for the lumbar spine effective December 28, 1998, by a rating decision in March 2000.)  As such, the rating period on appeal is from October 22, 2001, one year prior to receipt of the increased evaluation claim received on October 23, 2002.  38 C.F.R. § 3.400 (2011).  

The Veteran's lumbar spine disability is evaluated under Diagnostic Code 5243 for intervertebral disc syndrome.  

During the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent disability rating.  A 40 percent disability rating was warranted for severe recurring attacks with intermittent relief.

Under the September 23, 2002, amendments to Diagnostic Code 5293 for rating intervertebral disc syndrome, a 20 percent disability rating was warranted when there were incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating was warranted when there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

Note (1) to revised Diagnostic Code 5293 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  This Note also provides that "chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome which are present constantly, or nearly so.

Effective September 26, 2003, the schedule for rating spine disabilities was changed again to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (renumbered as Diagnostic Code 5243).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was provided VA examinations in October 2003, April 2005, April 2006, and May 2010.  The reports provide various diagnoses, including degenerative disc disease, degenerative joint disease, radiculopathy, bilateral lower extremity; and spondylosis of the lumbar spine.  

In October 2003, the Veteran had forward flexion of zero-50-70 degrees; extension of zero-10-20 degrees; lateral flexion of zero-5-15 degrees, bilaterally; and rotation of zero-10-20, bilaterally.  

In April 2005, the Veteran had forward flexion of zero-14 degrees, complaining of back pain at all times; extension of zero-zero degrees, complaining of pain; lateral flexion of zero-8 degrees, right, and zero-17 degrees, left, complaining of pain at all times; and rotation of zero-30 degrees, right, and zero-20 degrees, left.  The examiner commented that he observed the Veteran actively bend forward from the examination table and pick his cane off the floor with approximately 115 degrees flexion without apparent pain.  The examiner also noted about 105 degrees forward flexion without difficulty when the Veteran put on his shoes and socks while sitting in his chair.  The Veteran had no pain when asked to cough during a chest and lung examination.  The Veteran arose from a flat supine position on the examination table without use of his arms when he wiped himself after a rectal examination.  The examiner also observed the Veteran actively extend his back about 15 degrees when he pulled up his undershorts after the rectal examination.

In April 2006, the Veteran had forward flexion of zero-50-50 degrees, active and passive; extension of zero-15-15 degrees; lateral flexion of zero-15-15 degrees, bilaterally, active and passive; and rotation of zero -20 -20 degrees, active and passive.  

In May 2010, the Veteran had flexion to 90 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 35 degrees

In this case, the evidence does not show, and the Veteran does not contend, that his lumbar spine disability results in incapacitating episodes as defined by Note (1) of Diagnostic Code 5243 (an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  

The VA examination reports are negative for any evidence that the Veteran's service-connected low back disability was moderate with recurring attacks, prior to October 23, 2002, or was severe, with recurring attacks with intermittent relief, from October 23, 2002.  See Diagnostic Code 5293 (prior to September 23, 2002).  

The VA examination reports are also negative for any evidence of moderate intervertebral disc syndrome with recurring attacks; incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, prior to October 23, 2002; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, from October 23, 2002.  See Diagnostic Code 5293 (from September 23, 2002).  The VA examination reports are also negative for any evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, from September 26, 2003.  See the General Rating Formula.  

The Board is aware that the claims file contains voluminous treatment reports.  However, these records are also simply negative for any evidence that the Veteran has met the relevant criteria for any increased evaluation.  

The Board is aware of the Veteran's complaints of pain, made during examinations and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In light of the April 2005 VA examination report, the Board finds that the Veteran is of limited credibility when describing his low back disability.  

Moreover, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbar spine disability are contemplated in the currently assigned 10 and 20 percent evaluations.  Further, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as Diagnostic Codes 5293 and 5243, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In this case, moreover, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbar spine disability are contemplated in the currently assigned 20 percent evaluation from October 23, 2002.  The foregoing evidence simply does not show that pain, due to the service-connected lumbar spine disability, has caused functional loss comparable to any of the criteria required by the General Rating Formula for a higher evaluation.  The Board notes that this is the case even when using the decreased ranges of motion occurring after repetitive motions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

With regard to bowel and bladder problems, the clinical record is against a finding that the Veteran has bowel or bladder problems causally related to his service-connected lumbar spine disability.  With regard to the Veteran's complaints of radiating pain to his legs, the Veteran has been afforded separate ratings for his bilateral lower extremities and these ratings are discussed below.

Radiculopathy of the Bilateral Lower Extremities

A June 2005 rating decision construed a statement received on June 23, 2004, as including a claim for an increased evaluation for radiculopathy of the bilateral lower extremities.  Significantly, the June 2004 statement was received within one year of an April 2004 rating decision which granted service connection for radiculopathy of the bilateral lower extremities.  The April 2004 rating decision assigned a 20 percent initial rating for left lower extremity radiculopathy, and a 10 percent initial rating for right lower extremity radiculopathy, each effective from March 12, 2003.  Thus, the rating period on appeal is from March 12, 2003.  38 C.F.R. § 3.400 (2011).  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating.  Moderate incomplete paralysis warrants a 20 percent disability rating, and moderately severe incomplete paralysis warrants a 40 percent disability rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

In January 2003, the Veteran reported intermittent leg weakness without loss of bowel or bladder control.  

The Veteran was afforded a VA examination in April 2005.  He denied pain, numbness, or tingling in either leg.  

April 2006 treatment records show no evidence of weakness or numbness and the examiner was not able to find any radiographic evidence of the Veteran's radiculopathy complaints.

The Veteran was afforded a VA examination in May 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that while the Veteran experienced pain in both legs, there was no numbness.  He also noted that the Veteran's gait was stable.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's case file.   The examiner noted that there was no evidence of radiculopathy in either lower extremity.  He noted that past complaints of radiculopathy had been based on subjective complaints with no clinical, imaging or electrodiagnostics to objectively support the radiculopathy.  The examiner concluded that the Veteran magnified his radiculopathy symptoms, as there were no sensory deficits or EMG evidence.  

The medical evidence of record does not show evidence of a worsening of the Veteran's symptomatology.  In fact, the evidence shows no clinical evidence of radiculopathy, rather subjective complaints of pain and numbness.  The Veteran has not established that his left lower extremity disability is moderately severe, nor is there evidence that his right lower extremity disability is moderate.  Therefore, the Veteran is not entitled to ratings in excess of 20 percent for his left lower extremity disability or 10 percent for his right lower extremity.  

Finally, with regard to both of the Veteran's increased rating claims, the Board must assess the competence and credibility of the Veteran and the lay statement submitted in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69   (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his bilateral lower extremity disabilities. See Layno v. Brown, 6 Vet. App. 465   (1994).  The Board finds the Veteran to be credible and consistent in his reports of the low back and left lower extremity pain that the Veteran experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings currently assigned. 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 


Chronic Depression

Service connection for chronic depression was established from October 6, 1999, the date of the earliest evidence showing depression secondary to the Veteran's degenerative arthritis, residuals of a left knee injury.  As such, the rating period on appeal is from October 6, 1999.  38 C.F.R. § 3.400 (2011).

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for depression where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

By way of history, the Veteran attempted suicide twice prior to 1996; his first attempt was after he overdosed on drugs and alcohol.  The Veteran has been married three times and is currently married to his third wife.  They have a young daughter.  

In September 1999 the Veteran was depressed and showed signs of anger.  He reported having constant hallucinations.  The Veteran's judgment was poor; however, he showed no signs of homicidal or suicidal ideations.  The Veteran was afforded a GAF score of 65.  

July 2003 treatment records show that the Veteran was afforded a GAF score of 40.
The Veteran was working in the Veterans Industries Program and exceeded his goals for productivity and attendance.  He complained of increased symptoms of depression.    In August 2003 the Veteran was afforded a GAF score of 40.  He reported his depression as 10 out of 10.  The Veteran was noted to be adequately groomed and demonstrated limited insight.  

The Veteran was afforded a VA examination in December 2004 and the examiner only had the opportunity to review part of the Veteran's case file.  The Veteran reported that since his release in August 2003, he has not been employed other than Compensated Work Therapy.  The Veteran is married to his third wife and occasionally plays chess with a neighbor.  However, he does not belong to any organizations or groups.  The Veteran reported thoughts of suicide, but would not act on these thoughts.  The examiner noted that the Veteran's speech was goal directed and he had no delusions or hallucinations.  He was afforded a GAF score of 58.  

In October 2006 the Veteran was hospitalized and was provided a temporary total evaluation of 100 percent.  The Veteran was admitted because his depression was not reacting well to anti-depressants.  

The Veteran was afforded a VA examination in July 2006 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported being involved with Alcoholics Anonymous, attending Church and playing chess with friends.  He reported constant pain and stated that the pain rules his life.  He has crying spells two to three times per week.  The Veteran also reported problems with retaining information.  The examiner noted that the Veteran's speech was logical and coherent and he had no delusions or hallucinations.  The examiner opined that the Veteran's service-connected mood disorder had not increased in severity.  The Veteran was afforded a GAF score of 58.  

In February 2007 the Veteran was experiencing anxiety about entering prison.  The Veteran was imprisoned for possession of drugs for 37 months and has a history of polysubstance abuse.  He was released from prison in March 2010.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that the Veteran displayed moderate to severe depressive symptoms which are reactive of his current circumstances.  The examiner noted that considered separately, the Veteran's depressive symptoms do not result in unemployability.   The examiner stated that he regarded the Veteran's depressive symptoms, attributable to his service-connected disorder to be mild and result in decreased efficiency only during periods of significant stress.  The Veteran was afforded a GAF score of 55.

In October 2010 the Veteran denied any homicidal or suicidal ideations.  In addition, he experienced no delusional thoughts or hallucinations.  The examiner noted that his insight and memory were good and his judgment was intact.  

In January 2011 the Veteran spent the night at VA inpatient treatment, due to his anxiety and worsened depression.  He reported that he was afraid of "turning evil" due to carrying out impulsive thoughts.  His judgment and memory were intact.  In February 2011 the Veteran was afforded a GAF score of 55.  He stated that due to anxiety and frustration he was worried that he would "trash" his house.  The Veteran stated that he is constantly anxious and depressed.  He reported occasionally seeing shadows out of the corner of his eye, but stated that this is most likely due to his history of drug use and denied command hallucinations.  He reported low energy and decreased concentration.  The Veteran also asserted that he had intrusive thought and flashbacks about life in prison.  Treatment records dated in July 2011 show that the Veteran was on medication for his depression.  The Veteran reported that he was not depressed and is able to sleep.  He reported that his concentration has improved and that he does not experience flashbacks, delusions or hallucinations.  He also denied suicidal or homicidal ideations.  His insight, judgment and memory were also noted to be intact.  The Veteran stated that he is no longer using drugs.  In August 2011 the Veteran presented for anxiety.  

A review of the evidence of record shows that the Veteran experiences anxiety and depression and takes medication to reduce his symptomatology.  Any evidence of hallucinations was attributed to the Veteran's history of drug abuse, and the Veteran has concurred with this determination as well.   The Veteran also reported flashbacks to his time in prison, but none were related to his service.  The Board acknowledges that the Veteran's depression was found to be secondary to his service-connected left knee pain and the Veteran has consistently stated that his disabilities and pain have caused him to change his life.  There is no doubt that the Veteran's depression and pain are severe.  However, the Veteran's service-connected chronic depression does not meet the requirements for an initial increased rating.  Additionally, it is significant to point out that the July 2010 VA examiner found that the Veteran's depression, considered by itself, does not result in unemployability.  The Board acknowledges that during the period on appeal, the Veteran had GAF scores of 40 to 60, which reflect mild to major impairment.  However, the Board also notes that the GAF score of 40 (which reflects serious to major impairment) was only assigned to the Veteran once.  The majority of the time the Veteran received scores in the 50's, representing some moderate symptoms.  

The Board notes that a GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of the Veteran's service-connected depressive disorder.  See 38 C.F.R. §§ 4.2, 4.6.  The record does not experience panic attacks, chronic sleep impairment, mild memory loss or diminished self-care.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether a staged rating is appropriate for the disability at any time during the rating period on appeal.  However, because the Veteran's psychiatric symptomatology has not been shown to have other than remained constant (at a 10 percent level) throughout the period on appeal, staged ratings are not warranted.  Accordingly, the Veteran's claim for an initial evaluation in excess of 10 percent for his service-connected depressive disorder must be denied. 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination. Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

Degenerative Arthritis of the Left Knee

The Veteran was awarded service connection for degenerative arthritis of the left knee in a June 1995 rating decision.   The disability was evaluated at 10 percent, effective June 5, 1992.  The Veteran filed a timely notice of disagreement, and was afforded a statement of the case.  Pursuant to a request by the RO, additional pertinent evidence was received in April 1996.  The RO treated the new evidence as a claim for increase.  However, according to 38 C.F.R. § 3.156(b) evidence submitted prior to the expiration of the appeal period will be considered as having been filed with the claim which was pending at the beginning of the appeal period and the RO should have issued a statement of the case (SOC). See Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam).  Therefore, the Board has re-construed the issue on appeal as an initial rating determination, in order to afford the Veteran a full review of the evidence of record.  

During the pendency of the appeal, a March 2000 rating decision afforded a 20 percent evaluation for degenerative arthritis of the left knee, effective October 6, 1999.  The Veteran filed for an increased rating claim in October 2002.   As this increase represents less than the maximum available benefit, it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's degenerative arthritis of the left knee has been rated under Diagnostic Codes 5003-5260.  Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A maximum 20 percent rating is assigned for any such disability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability. 

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

The Board observes that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply.  Johnson, supra.  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Limitation of motion for the knees is rated under Diagnostic Code 5260, concerning limitation of leg flexion.  A non-compensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where the evidence demonstrates flexion limited to 45 degrees.  A 20 percent evaluation is warranted where the evidence shows flexion limited to 30 degrees and a 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

The Veteran injured his left knee in April 1992 while playing basketball during treatment at a VA facility.  The Veteran had a meniscectomy of his left knee in 1993.  The Veteran reported that his knee was not feeling improved after the procedure.  His knee had no effusion, no joint line tenderness or peripatellar tenderness.  There was not much pain with patellar mobilization.  Ligaments were stable and the drawer test was negative.  The examiner noted mild degenerative joint disease of the left knee.  

He was evaluated by the VA for a left knee disability in February 1995.  He presented with complaints that his knee hurt all the time.  He further reported that he experienced decreased range of motion, especially in cold weather, and that his left knee felt like giving out.  Upon examination his gait was not noted to be normal and the left knee revealed no effusion.  There was tenderness in prepatellar region and along the lateral joint line.    There was much less tenderness along the medial joint line.  Medial and lateral collateral ligaments were intact, and there was a negative drawer's and Lachman's testing.  The Veteran had range of motion from zero to 120 degrees.  X-ray evidence showed an area of calcification along the anterosuperior border over the patella.  Very mild changes were noted.  The examiner noted early degenerative changes.  

An August 1996 report noted minimal degenerative changes.  A treatment report dated March 1997 revealed further complaints of constant left knee pain with occasional buckling.  The Veteran was issued a hinged knee brace.

The Veteran was afforded a VA examination in July 1997.  The Veteran stated that he was briefly employed in February 1997 but had to stop working due to joint pain.  Upon physical examination, straight leg raising test was negative, muscle strength was equal and symmetrical.  His gait was somewhat slow and favored his left leg.  There was no crepitus with flexion or extension.  Arthralgias were diagnosed without evidence of joint swelling, erythema or synovitis.  The examiner noted that the Veteran's work environment needed to be limited due to his left knee pain.  

The Veteran was afforded a VA examination in December 1998.  The Veteran reported chronic pain and frequent swelling in his left knee.  He further reported that his left knee would give out and that he used a cane as a result.  The examiner found no effusion or edema and the Veteran had extension to zero degrees and flexion to 120 degrees.  Medial and lateral collateral ligaments were intact and there was a negative drawer and Lachman's.  Early degenerative arthritis of the left knee was diagnosed.  

X-rays taken in May 1999 revealed moderate joint effusion.  There were degenerative changes in the anterior cruciate ligament.  

The Veteran was afforded a VA examination in October 1999.  The Veteran walked with a cane and demonstrated a stiff legged gait on his left.  There was no swelling of the left knee and no atrophy.  The Veteran had extension to zero degrees and flexion to 70 degrees.  The examiner found no sensitivity or crepitation.  Mild degenerative arthritis consistent with post traumatic arthritic change was diagnosed.  

A January 2000 report of outpatient treatment revealed continued complaints of left knee pain.  Decreased range of motion around the knee joint and pain on motion were noted.  

The Veteran was afforded a VA examination in March 2000.  The Veteran stated that his left knee pain had worsened since the time of his last examination.  He reported difficulty squatting and described his pain as constant.  The Veteran was noted to walk cautiously with a stiff gait.  He stated that he normally uses a cane and bears a left leg brace.  The Veteran had no generalized effusion.  He had full extension and flexion to 120 degrees.  There was no drawer sign or any other indication of mechanical derangement.  No crepitation was noted.  The examiner did not see any evidence of degenerative change that was suggested in past x-rays.    

An opinion an administrative law judge of the Social Security Administration in July 2000 concluded that the Veteran could not work under the criteria of their agency due to disabilities considered to be severe under the Social Security Act including depression, left knee and back disabilities.  

The Veteran was afforded a VA examination in April 2005 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported swelling and locking.  The examiner noted no dislocation or subluxation.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted patellar crepitations.  Flexion was to 120 degrees and extension was to zero degrees.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that there was no tenderness to palpation of the Veteran's knee.  He noted medial joint space narrowing.  The examiner noted no sign of fusion or dislocation.  The Veteran's gait was stable, slow, deliberate and symmetric.  

Arthritis of the left knee has been established by X-ray evidence.  As such, the Board will consider whether limitation of motion of the left knee is demonstrated at any time during the rating period on appeal for service-connected degenerative arthritis of the left knee, and whether such limitation of motion is compensable under any applicable Diagnostic Code 5256 through 5261.  See 38 C.F.R. § 4.71a (2011).

The evidence of record does not show the Veteran has flexion limited to 30 degrees, as required for a 20 percent evaluation under Diagnostic Code 5260.  Indeed, the medical evidence of record clearly indicates that he has most recently had flexion, at worst, and fully acknowledging his pain, to at least 70 degrees, at his VA examination in October 1999, and flexion was not decreased on repetitive use.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Thus, the veteran has, at most, slight limitation of flexion in his left knee, insufficient to warrant even the lowest possible compensable disability evaluation under Diagnostic Code 5260.  Likewise, the veteran demonstrated full extension throughout the period on appeal.  As full extension was demonstrated, a separate compensable rating is not warranted under Diagnostic Code 5261.  

The Board observes that it is neither contended nor shown that the Veteran's service-connected knee disability, involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), or impairment of the tibia and fibula (Diagnostic Code 5262).  Hence, higher ratings under those diagnostic codes may not be assigned. 

Moreover, the Veteran's left knee has been consistently described as stable.  For example, 1993 treatment records and upon VA examination in March 2000, it was noted that tests for instability - anterior drawer tests- and tests for lateral instability, were negative.  The examiners did not note instability of the left knee.  Hence, the Board finds that the evidence does not support the assignment of a separate compensable rating pursuant to Diagnostic Code 5257 for the left knee.  While the Veteran is competent to report symptoms, he is not competent to diagnose himself with recurrent subluxation or instability, which is required for a separate or higher rating under Diagnostic Code 5257.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  (Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence). 

In concluding that the Veteran is not entitled to initial increased ratings for his limitation of motion of his left knee, the Board has considered whether he has additional functional loss - over and beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, supra, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There has been no objective clinical indication, including at his VA compensation examinations, that his left knee pain causes additional functional impairment over and beyond that objectively shown, even when his symptoms are most problematic, during "flare-ups."  In this regard, the Board points out that repetitive use testing did not cause a decrease in range of motion at either examination.  As a result, a 10 percent rating based on noncompensable limitation of motion of the left knee prior to October 6, 1999 and a 20 percent rating beginning October 6, 1999 for a major joint, adequately compensates him for the extent of his pain, including insofar as it affects his range of motion.  38 C.F.R. §§ 5003, 5010 (2011).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed left knee disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiner was specifically evaluating the left knee disabilities in order to judge the effects of pain, repetitive motion, etc, in order to ascertain if there is additional limitation of motion, and the examiners addressed the Veteran's symptoms.  As discussed above, there were no findings of additional limitation of motion due to those factors.  

Extra Schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability, bilateral lower extremity radiculopathy, chronic depression or left knee disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disabilities. Therefore, a further analysis under Thun is not warranted.  Even if the Board were to have found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology, the Board finds that referral for extraschedular would still not be warranted. 

The Board finds that the record reflects that the Veteran's lumbar spine disability, radiculopathy, depression or left knee disability alone do not cause marked interference with employment.  Moreover, the clinical record does not reflect that the Veteran has had frequent periods of hospitalization, during the rating period on appeal, for his back disability.  Thus, referral for extraschedular evaluation is not warranted. 

New and Material Evidence

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) . 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) . 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a claim for service connection for a right knee disability to include as secondary to a left knee disability.  The claim was denied in an August 1998 rating decision.  The Veteran did not file a notice of disagreement and the decision became final.  In a June 2004 letter the Veteran filed a claim to reopen his claim of entitlement to service connection for a right knee disability as secondary to his service-connected left knee and low back disabilities.  Therefore, new and material evidence is necessary to reopen the Veteran's claim.  See 38 C.F.R. § 3.156(c) (2011).

In the August 1998 rating decision, the RO denied the claim of entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability, on the basis that there was evidence of a nexus between the knee disabilities.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records; report from Dr. L.G. dated in July 1997; outpatient treatment records from VA Medical Center in Des Moines from January 1997 to October 1997; and Knoxville hospital records from February 1997 to March 1997 and March 1998.  The Veteran did not perfect an appeal, and the August 1998 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2004, the Veteran filed a claim to reopen his service connection claim for a right knee disability, as secondary to a service-connected left knee and lumbar spine disabilities.  In order to reopen this claim, new and material evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The relevant evidence submitted since the August 1998 rating decision includes VA examinations dated in March 2000, December 2004, April 2005 and May 2010; VA Knoxville and Des Moines Medical Center treatment reports dated from May 2004 to April 2005; Social Security report dated July 2004; VA Central Iowa Health Care records dated May 2010; VA Medical Center Leavenworth records from April 1994 to October 2002.  

The Board finds that the above evidence, received after the August 1998 rating decision, is new.  The treatment records not previously of record, are neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material.  Specifically, a July 2011 Omaha VA treatment record states that the Veteran's right knee pain may be more likely than not due to his opposite knee injury, accelerating his symptoms.   This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

In conclusion, the Board finds that the evidence received since the August 1998 rating decision is new and material, and the claim of entitlement to service connection for a right knee disability to include as secondary to the Veteran's service-connected left knee and lumbar spine disabilities is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The matter must now be addressed on a de novo basis.  


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to October 23, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from October 23, 2002, is denied.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.  

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for chronic depression is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, prior to October 6, 1999, is denied.  

Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee, from October 6, 1999, is denied.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to left knee and lumbar spine disabilities; to this extent only, the appeal is granted.


REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claims of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and lumbar spine disabilities, and TDIU.

Numerous records show that that Veteran's right knee disability has no known etiology.  However, most recently a July 2011 medical record concluded that the right knee pain the Veteran experiences may likely be due to his left knee disability which is accelerating his symptoms.  In addition, there is no medical opinion of record determining whether the Veteran's right knee disability may be attributed to his lumbar spine disability.  It would be beneficial to the Veteran to provide a new VA examination to determine the etiology of his right knee disability.  

With regard to the Veteran's claim of entitlement to individual unemployability, it would be helpful to have the Veteran's claim sent to an appropriate VA physician to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since 1993.  He was released from prison in March 2010 and afforded a VA examination in July 2010.  However, the examiner did not provide an opinion based on whether the Veteran is unemployable due to his service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's right knee disability. The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history, the Veteran's own contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right knee disability was caused or chronically aggravated by the Veteran's service-connected left knee and/or lumbar spine disabilities. The examiner is requested to provide a rationale for the opinion expressed. 

2.  After completion of the above, the AOJ should readjudicate the appellant's claim for service connection for a right knee disability, to include as secondary to service-connected left knee and lumbar spine disabilities.  If the determination is unfavorable, and he submits a timely Notice of Disagreement, he and his representative should be provided with an SOC. 

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine whether it is at least as likely as not that the Veteran's service- connected disabilities, alone render him unable to secure or follow a substantially gainful occupation.  The clinician should give consideration to the Veteran's level of education, training, and previous work experience, but should not consider his age or the impairment caused by nonservice-connected disabilities.  All opinions provided should be supported by a thorough rationale consistent with the evidence of record.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

4.  After completion of the above, the AOJ should readjudicate the appellant's claim for TDIU.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


